Johnson, J.
I concur with my brother Colcock. By the usage, as well as the law, the tolls are due on the instant that the passenger is ferried over; and the neglect of the plaintiff to demand, and the defendant to pay, at each time, furnishes an irresistible presumption of a contract to pay at a future day. His crossing the ferry so frequently, and for so long a period, without giving the plaintiff notice, that he would insist on the want of the rates being posted up according to the act, was a fraud on the plaintiff; and the jury having found against him, I would not set aside the verdict, although a technical rule had been violated.